19-10747-shl          Doc 262        Filed 12/12/19       Entered 12/12/19 18:55:50         Main Document
                                                         Pg 1 of 2


DAVIDOFF HUTCHER & CITRON LLP                                              Hearing Date and Time:
605 Third Avenue                                                           December 19, 2019 at 11:00 a.m.
New York, New York 10158
(212) 557-7200
David H. Wander, Esq. (dhw@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)

Attorneys for Counsel Financial II LLC, LIG
Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                               Chapter 11

JEFFREY LEW LIDDLE,                                                  Case No. 19-10747 (SHL)

                                       Debtor.
-------------------------------------------------------X



             OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC,
                  AND COUNSEL FINANCIAL HOLDINGS LLC TO (I) FIRST
            APPLICATION OF FOLEY HOAG LLP FOR INTERIM ALLOWANCE
            OF COMPENSATION AS COUNSEL TO THE DEBTOR [DOC. 254] AND
               (II) FIRST INTERIM APPICATION OF EISNERAMPER LLP, AS
                          ACCOUNTANTS TO DEBTOR [DOC 255] 1


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

           Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection to the (i) first

application of Foley Hoag LLP (“Foley”) for interim allowance of compensation as counsel to

the Debtor [Doc. 254], and (ii) first interim application of EisnerAmper LLP (“EisnerAmper”)

[Doc. 255] and represent and state:


1
    References to “Doc.” refer to documents filed on the docket in this case.


674243.1
19-10747-shl     Doc 262     Filed 12/12/19      Entered 12/12/19 18:55:50        Main Document
                                                Pg 2 of 2


       1.      Counsel Financial incorporates by reference the objections it previously filed to

the monthly statements of Foley [Doc. 235] and EisnerAmper [Doc. 253] (together the “Prior

Objections”), as if set forth in full herein. (Copies are attached as Exhs. A and B).

       2.      In addition to the points and authorities in the Prior Objections, showing why no

payments of interim compensation should be made at this time, additional grounds have recently

arisen. Specifically, a motion to convert this case to a chapter 7 liquidation has been filed and

this motion is scheduled for a hearing on December 19th, the same date as the hearing on these

fee applications. Before any ruling is made on these fee applications, they should be reviewed

by any trustee appointed in this case.

       3.      Counsel Financial’s review of these fee applications is continuing and reserves its

rights to supplement or amend this objection.

       4.      In accordance with the foregoing, no awards of interim compensation should be

made at this time and no payments should be approved.

Dated: New York, New York
       December 12, 2019
                                         DAVIDOFF HUTCHER & CITRON LLP

                                         By: /s/ David H. Wander
                                                David H. Wander
                                                Alexander R. Tiktin
                                         605 Third Avenue
                                         New York, New York 10158
                                         (212) 557-7200
                                         dhw@dhclegal.com
                                         art@dhclegal.com

                                         Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                         and Counsel Financial Holdings LLC




                                                   2
